DETAILED ACTION
Receipt is acknowledged of Appellant’s remarks and terminal disclaimer filed on 30 April 2021. 
The provisional non-statutory double patenting rejection over copending Application No. 16/439,865 is withdrawn since this is the only rejection remaining and the instant application has the earliest filing date (see MPEP 1490 VI.D.2.).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Terminal Disclaimer
The terminal disclaimer filed on 30 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,507,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
*  *  *  *  *
Election/Restrictions
Claims 36, 37, 41-43, 45, 46, 49-56, 58, and 60-64 allowable. The restriction requirement between at least one expandable compartment and at least two expandable compartments, as set forth in the Office action mailed on 15 August 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 April 2018 is withdrawn.  Claim 59, directed to at least two expandable compartments, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
*  *  *  *  *
Allowable Subject Matter
Claims 36, 37, 41-43, 45, 46, 49-56, 58-64 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant independent claims now recite a space enclosed by walls formed by at least one external enterically biodegradable film having peripheral areas where the walls are joint together to form between said walls a space enclosed by the inner surface of the walls.  This limitation is not taught by the prior art.  Therefore the instant claims are novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615